Citation Nr: 0939046	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-33 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
left ankle fracture, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1971 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2005, which granted service connection for 
residuals of a left ankle fracture, as secondary to service-
connected chronic lumbar strain, and assigned a 10 percent 
rating, effective in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was afforded a VA examination addressing his left 
ankle fracture residuals in October 2005.  In his substantive 
appeal, the Veteran said that this examination did not 
accurately reflect the level of disability resulting from the 
left ankle condition, noting that he had also been seen in 
the rehabilitation clinic that day.  Records of the 
rehabilitation treatment are not on file.  

In addition, later evidence shows that the Veteran has been 
diagnosed as having left tarsal tunnel syndrome, which is a 
symptom complex involving compression of the posterior tibial 
nerve, or of the plantar nerves in the tarsal tunnel.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1834 (30th ed. 
2003).  In October 2007, he underwent a tarsal tunnel release 
at a VA facility.  Although the Veteran has submitted some VA 
treatment records, these are primarily relate to tarsal 
tunnel syndrome, and service connection is not currently in 
effect for tarsal tunnel syndrome.  Nevertheless, the 
Veteran's submission of evidence related to that disability 
in connection with the claim for a higher rating for left 
ankle fracture residuals is sufficient to raise the issue of 
service connection for tarsal tunnel syndrome.  That issue is 
inextricably intertwined with the claim for a higher rating 
for left ankle fracture residuals.  

In order to resolve these matters, all available the VA 
treatment records showing treatment for left ankle and/or 
foot complaints dated from February 2005 (when the fracture 
occurred) to the present must obtained.  In addition, the 
Veteran must be afforded an examination to determine the 
symptoms of his service-connected left ankle fracture 
residuals, to include whether those residuals include tarsal 
tunnel syndrome, or whether tarsal tunnel syndrome is 
otherwise related to the ankle fracture.   

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and 
development actions required by law for 
the raised claim of service connection 
for left tarsal tunnel syndrome, which is 
inextricably intertwined with the claim 
or a higher rating for left ankle 
fracture residuals.  

2.  Obtain all records of VA treatment 
for or evaluation of a left ankle and/or 
foot condition from July 2005 to the 
present, to specifically include all 
pertinent radiographic study reports and 
physical medicine and rehabilitation 
clinic records, and all records 
pertaining to the tarsal tunnel release 
performed on or about October 3, 2007.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available. 

3.  Thereafter, schedule the Veteran for 
an examination to determine the current 
manifestations and severity of his 
service-connected left ankle fracture 
residuals, as well as whether the tarsal 
tunnel syndrome is related to the 
fracture residuals.  The claims folders 
and a copy of this REMAND be made 
available to the examiner prior to the 
examination.  All symptoms associated 
with the left ankle fracture residuals 
should be reported in detail.  The 
examiner should specifically address the 
effect of pain on the veteran's 
functional limitations.  In addition, the 
examiner should address whether 
postoperative tarsal tunnel syndrome is a 
manifestation or residual of the left 
ankle fracture, or was caused or 
aggravated by the left ankle fracture 
residuals.  

It is essential that the examiner 
provides a complete rationale for any 
opinion provided.  It would be helpful if 
the physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility." 
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

4.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for a higher 
rating for left ankle fracture residuals, 
to include whether staged ratings are 
appropriate for any distinct period of 
time.  All evidence of record should be 
considered, to specifically include all 
evidence received since the August 2006 
statement of the case.  If this issue 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board.  

The RO also must address whether to grant 
service connection for left tarsal tunnel 
syndrome, either as a residual of the 
left ankle fracture, or as secondary to 
or aggravated by the left ankle fracture 
residuals.  If service connection is 
denied, the Veteran must be notified, and 
informed of his appellate rights.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


